PER CURIAM.
A property owner sued the appellee City, to determine whether or not lie 'was operating a business within the purview of a licensing ordinance and to enjoin the City’s attempts to enforce said ordinance. The complaint alleged that a rental collection agency, appellant, was operating and managing the property.
Upon motion by the City, the chancellor entered an order joining the appellant as a party defendant. The appellant instituted this interlocutory appeal and assigns as error the entry of said order.
The joinder of parties in equity is largely a matter of discretion. Milton v. City of Marianna, 107 Fla. 251, 144 So. 400, 402 (1932). No abuse of discretion has been shown.
Affirmed.